Ben Johnson, plaintiff in error was tried on an information charging that he did have possession of whisky and beer with intent to sell the same; was convicted and sentenced to pay a fine of fifty dollars and to be confined in the county jail for thirty days.
From the judgment an appeal was perfected by filing in this court on April 30, 1915, a petition in error with case-made.
The evidence as to possession is undisputed. Two or three witnesses testified to having previously purchased whisky from the plaintiff in error.
As a witness in his own behalf he testified that he had the whisky and beer found in his possession for his own use.
An examination of the record discloses that there is no question saved by exception for this court to review. The judgment is therefore affirmed. Mandate forthwith. *Page 221